{¶ 51} I concur with the majority as to the analysis and disposition of this case. I write separately to add further analysis.
 {¶ 52} It is clear that the trial court was contemplating jail as a potential sanction if it found that appellant had willfully violated the court's prior orders. Therefore, based upon counsel's request for an evidentiary, one was required. Instead, it appears that the trial court determined, without holding an evidentiary hearing, that the appellant had willfully violated prior court orders. Then, the trial court ordered appellant to comply with that court order and imposed a criminal sanction until appellant complied and signed the papers.
 {¶ 53} Therefore, I concur with the majority. *Page 1